DETAILED ACTION
Upon further consideration and in view of the Appeal brief filed on 6/2/2022, the examiner has addressed areas of the previous rejection that were still not cleared on the record.
Reopening of prosecution 
In view of the Appeal Brief filed on 6/2/22, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                   /EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 12-13 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non Patent Literature No. 526041 in view of Shelton (US 2007/0175949).
Regarding claim 7, NPL 526041 teaches:
A surgical instrument (Page 2 last paragraph: a motorized surgical cutting and fastening instrument) comprising: 
an articulation driver (main drive shaft assembly) configured to drive an end effector that is articulatable (page 4 2nd §: main drive shaft assembly may comprise an articulation joint such that the end effector may be articulated) between a first position and a second position (Page 3 3rd §: fully retracted position as a first position and fully deployed position as the second position), the articulation driver configured to drive the end effector from the first position to the second position (page 4 2nd §: main drive shaft assembly may comprise an articulation joint such that the end effector may be articulated); 
a motor coupled to the articulation driver, the motor configured to drive the articulation driver (Page 3 § 3: motor to rotate and commence actuation of the drive shaft assembly and end effector); 
a sensor (page 3 4th §: rotary encoder) configured to detect a position of the articulation driver and provide a signal indicative of the position of the articulation driver (page 3 4th §: incremental rotations of the main drive shaft assembly which may be measured by a rotary encoder) during an articulation actuation motion (page 3 4th §: based on incremental rotations; thus during an articulation actuation motion); and 
determining a position of the articulation driver via the signal provided by the sensor (page 3 4th §: incremental rotation of the main drive shaft assembly and page 6 2nd para ll. 12-18: articulation angle and denoting the differing angle to have some feedback from the device); 
determining an angular position of the end effector according to the signal indicative of the position of the articulation driver (Page 2 5th §: feedback regarding the position of the end effector Page 3 § 1 and 3: controlling end effector deployment and gear drive train though which a motor may power the rotation main drive shaft assembly; page 6 2nd para ll. 12-18: denoting the differing angle to have some feedback from the device); and 
providing a drive signal to the motor during the articulation actuation motion to automatically drive the motor (Page 3 § 3: switching the switch to activate is an articulation actuation motion and it automatically drives the motor; Page 7 2nd par. mentions automated/automatic allowing steps) at a velocity corresponding to the determined angular position of the end effector (Page 3 § 3: switch may be activated, which sends a signal to the motor to rotate at a specified rate; specified rate leads to a determined angular position; Page 9 1st §: motor rotation converted from rotary motion used to adjust motor voltage, current and speed to affect the desired linear motion; desired linear motion translates to a determined angular position) to articulate the end effector at the velocity corresponding to the determined angular position of the end effector (page 2 last para: a motorized surgical cutting and fastening instrument that provides feedback to user regarding the position, force and/or deployment of the end effector, the motor is driven at a velocity corresponding to the angular position of the end effector and Page 3 § 3: motor to rotate at a specified rate ).
		Even though NPL 526041 teaches the determining a position of the articulation driver, determining of an angular position of the end effector and providing a drive signal to the motor, it doesn’t explicitly mention a control circuit coupled to the motor and the sensor. It is silent as to this limitation. 
		However, Shelton teaches in para 0099-0103 that the surgical cutting and fasting instrument 10 also includes a control circuit (not shown) which may be implemented using a microcontroller or some other type of integrated circuit, that receive signals from the encoder. Para 0099: Based on the encoder the control circuit may calculate the stage of deployment of the cutting tool in the end effector. Para 0101: the control circuit receives the output signal from the encoder regarding the incremental rotations of the main drive shaft assembly and send a signal to the motor to cause it to rotate.
	Given the teaching of Shelton it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the surgical instrument of NPL 526041 with a control circuit, a microcontroller for instance, in order to provide communication between the sensors, the motors and the control circuit and have effective control over the direction and speed of the motor. 

           Regarding claim 8, 
            NPL 526041 teaches:
            The surgical instrument of claim 7, wherein the drive signal causes the motor to drive the end effector at a fixed velocity (Page 3 3rd §:  motor to rotate at a specified rate; specified rate is interpreted here as fixed velocity) when the determined angular position of the end effector is within a designated zone between the first position and the second position (Page 3, 3rd para states that when the firing trigger is retracted/reversed an appropriate amount, this is five degrees. The five degrees may be interpreted as the designated zone between the fully deployed or fully retracted positions. Page 3 3rd § further describes the fully retracted and the fully deployed position as first and second position respectively).

           Regarding claim 9,
           NPL 526041 teaches:
           The surgical instrument of claim 8, wherein the designated zone corresponds to a threshold distance from a position between the first position and the second position (Page 3, 3rd para states that when the firing trigger is retracted/reversed an appropriate amount, this is five degrees. The five degrees may be interpreted as the threshold distance from a position between the fully deployed or fully retracted positions and/or Page 9 1st §: max “go to “linear displacement before retraction; thus threshold distance between the first and second position).

        	  Regarding claim 12,
          NPL 526041 teaches:
          The surgical instrument of claim 7, wherein the first position is aligned with a longitudinal axis of a shaft (Page 4 1st §: the cutting instrument travel is caused to travel longitudinally in order to cut tissue clamped by the end effector; thus first position of fully retracted which is part of the cutting procedure, is aligned with a longitudinal axis of a shaft of the end effector).

        	  Regarding claim 13,
          NPL 526041 teaches:
           The surgical instrument of claim 7, wherein the first position is a first end of an articulation range of the end effector and the second position is a second end of the articulation range of the end effector (Page 3 3rd §: end effector at fully retracted position as a first position and at fully deployed position as the second position).

Regarding claim 20, NPL 526041 teaches:
A surgical instrument (Page 2 last §: a motorized surgical cutting and fastening instrument) comprising: 
a shaft (Page 6 the second picture shows a shaft and second para line 5 mentions shaft of the device);
an articulation joint (page 4 2nd §: main drive shaft assembly may comprise an articulation joint); and 
an end effector attached to said shaft by way of said articulation joint, wherein said end effector is configured to be articulated between a plurality of angular positions (page 4 2nd §: main drive shaft assembly may comprise an articulation joint such that the end effector may be articulated), wherein said plurality of angular positions comprises an articulated position and a straight position (Page 3 3rd §: fully retracted position as a first position and fully deployed position as the second position); 
an articulation driver (main drive shaft assembly) extending through said shaft to said articulation joint (the main drive shaft assembly is extended through the shaft since the shaft is part of the assembly) is actuatable to articulate said end effector between said articulated position and said straight position (Page 3 3rd §: fully retracted position as a first position and fully deployed position as the second position), (page 4 2nd §: main drive shaft assembly may comprise an articulation joint such that the end effector may be articulated); 
a motor coupled to the articulation driver (Page 3 § 3: motor to rotate and commence actuation of the drive shaft assembly and end effector), 
a sensor (page 3 4th §: rotary encoder) configured to detect a position of the articulation driver and provide a signal indicative of the position of the articulation driver (page 3 4th §: incremental rotations of the main drive shaft assembly which may be measured by a rotary encoder) during an articulation actuation motion (page 3 4th §: based on incremental rotations; thus during an articulation actuation motion) and 
receiving the signal provided by the sensor (actuating the end effector based on the incremental rotation of the main drive shaft assembly);
 determining the position of the articulation driver based on the received signal (page 3 4th §: incremental rotation of the main drive shaft assembly and page 6 2nd para ll. 12-18: articulation angle and denoting the differing angle to have some feedback from the device); 
determining the angular position of the end effector based on the determined position of the articulation driver (Page 2 5th §: feedback regarding the position of the end effector Page 3 § 1 and 3: controlling end effector deployment and gear drive train though which a motor may power the rotation main drive shaft assembly; page 6 2nd para ll. 12-18: denoting the differing angle to have some feedback from the device the differing angle); and 
providing a drive signal to the motor (Page 3 § 3: switch may be activated, which sends a signal to the motor to rotate at a specified rate; Page 9 1st §: motor rotation converted from rotary motion used to adjust motor voltage, current and speed to affect the desired linear motion) to articulate the end effector at a velocity corresponding to the determined angular position of the end effector (page 2 last para: a motorized surgical cutting and fastening instrument that provides feedback to user regarding the position, force and/or deployment of the end effector, the motor is driven at a velocity corresponding to the angular position of the end effector) to adjust the articulation actuation motion of the end effector (Page 9 1st §: motor rotation converted from rotary motion used to adjust motor voltage, current and speed to affect the desired linear motion).
	Even though NPL 526041 teaches the determining a position of the articulation driver, determining of an angular position of the end effector and providing a drive signal to the motor, it doesn’t explicitly mention a control circuit coupled to the motor and the sensor; wherein the control circuit is configured to receive the signal provided by the sensor. It is silent as to these limitations. 
	However, Shelton teaches in para 0099-0103 that the surgical cutting and fasting instrument 10 also includes a control circuit (not shown) which may be implemented using a microcontroller or some other type of integrated circuit, that receive signals from the encoder. Para 0099: Based on the encoder the control circuit may calculate the stage of deployment of the cutting tool in the end effector. Para 0101: the control circuit receives the output signal from the encoder regarding the incremental rotations of the main drive shaft assembly and send a signal to the motor to cause it to rotate.
	Given the teaching of Shelton it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the surgical instrument of NPL 526041 with a control circuit, a microcontroller for instance, in order to provide communication between the sensors, the motors and the control circuit and have effective control over the direction and speed of the motor. 

Regarding claim 21, NPL 526041 teaches:
The surgical instrument of Claim 20, wherein the drive signal causes the motor to articulate the end effector about said articulation joint at a fixed velocity (Page 3 3rd §:  motor to rotate at a specified rate; specified rate is interpreted here as fixed velocity) when the determined angular position of the end effector is within a designated zone between the articulated position and the straight position (Page 3, 3rd para states that when the firing trigger is retracted/reversed an appropriate amount, this is five degrees. The five degrees may be interpreted as the designated zone between the fully deployed or fully retracted positions. Page 3 3rd  § further describes the fully retracted and the fully deployed position as first and second position respectively).

Regarding claim 22, NPL 526041 teaches:
A surgical instrument (Page 2 last §: a motorized surgical cutting and fastening instrument) comprising: 
a shaft (Page 6 the second picture shows a shaft and second para line 5 mentions shaft of the device);
an articulation joint (page 4 2nd §: main drive shaft assembly may comprise an articulation joint); and 
an end effector attached to said shaft by way of said articulation joint, wherein said end effector is configured to be articulated between a plurality of angular positions (page 4 2nd §: main drive shaft assembly may comprise an articulation joint such that the end effector may be articulated), wherein said plurality of angular positions comprises an articulated position and a straight position (Page 3 3rd §: fully retracted position as a first position and fully deployed position as the second position); 
an articulation drive member (main drive shaft assembly) to articulate said end effector between said plurality of angular positions (Page 3 3rd §: fully retracted position as a first position and fully deployed position as the second position), (page 4 2nd §: main drive shaft assembly may comprise an articulation joint such that the end effector may be articulated); 
a motor coupled to the articulation driver (Page 3 § 3: motor to rotate and commence actuation of the drive shaft assembly and end effector), 
a sensor (page 8 last para – page 9 first para: linear encoder, linear motion control being used to control the trigger location and electronic linear control methods and linear displacement before retraction) configured to detect a linear position of the articulation drive member and configured to provide a signal indicative of the position of the articulation driver (page 3 4th §: incremental rotations of the main drive shaft assembly which may be measured by a rotary encoder) during an articulation actuation motion (page 3 4th §: based on incremental rotations; thus during an articulation actuation motion)  and 
	receiving the signal provided by the sensor (actuating the end effector based on the incremental rotation of the main drive shaft assembly);
determining the linear position of the articulation driver based on the received signal (Page 9: motor rotation could be converted from rotary motion to linear rack; linear motion control to control the trigger location; page 3 4th §: incremental rotation of the main drive shaft assembly and page 6 2nd para ll. 12-18: articulation angle and denoting the differing angle to have some feedback from the device); 
determining the angular position of the end effector based on the determined linear position of the articulation drive member (Page 2 5th §: feedback regarding the position of the end effector Page 3 § 1 and 3: controlling end effector deployment and gear drive train though which a motor may power the rotation main drive shaft assembly; page 6 2nd para ll. 12-18: denoting the differing angle to have some feedback from the device the differing angle); and 
providing a drive signal to the motor (Page 3 § 3: switch may be activated, which sends a signal to the motor to rotate at a specified rate; Page 9 1st §: motor rotation converted from rotary motion used to adjust motor voltage, current and speed to affect the desired linear motion) to actuate the articulation drive member at a velocity corresponding to the determined angular position of the end effector (page 2 last para: a motorized surgical cutting and fastening instrument that provides feedback to user regarding the position, force and/or deployment of the end effector, the motor is driven at a velocity corresponding to the angular position of the end effector) to adjust the articulation actuation motion of the end effector (Page 9 1st §: motor rotation converted from rotary motion used to adjust motor voltage, current and speed to affect the desired linear motion).
Even though NPL 526041 teaches the receiving of the signal provided by the sensor, determining the linear position of the articulation driver, determining of an angular position of the end effector and providing a drive signal to the motor, it doesn’t explicitly mention a control circuit coupled to the motor and the sensor; wherein the control circuit is configured to receive the signal provided by the sensor. It is silent as to these limitations. 
	However, Shelton teaches in para 0099-0103 that the surgical cutting and fasting instrument 10 also includes a control circuit (not shown) which may be implemented using a microcontroller or some other type of integrated circuit, that receive signals from the encoder. Para 0099: Based on the encoder the control circuit may calculate the stage of deployment of the cutting tool in the end effector. Para 0101: the control circuit receives the output signal from the encoder regarding the incremental rotations of the main drive shaft assembly and send a signal to the motor to cause it to rotate.
	Given the teaching of Shelton it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the surgical instrument of NPL 526041 with a control circuit, a microcontroller for instance, in order to provide communication between the sensors, the motors and the control circuit and have effective control over the direction and speed of the motor. 

Regarding claim 23, NPL 526041 teaches:
The surgical instrument of Claim 22, wherein the drive signal causes the motor to articulate the end effector about said articulation joint at a fixed velocity (Page 3 3rd §:  motor to rotate at a specified rate; specified rate is interpreted here as fixed velocity) when the determined angular position of the end effector is within a designated zone between the articulated position and the straight position (Page 3, 3rd para states that when the firing trigger is retracted/reversed an appropriate amount, this is five degrees. The five degrees may be interpreted as the designated zone between the fully deployed or fully retracted positions. Page 3 3rd  § further describes the fully retracted and the fully deployed position as first and second position respectively).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non Patent Literature No. 526041 in view of Shelton (US 2007/0175949) further in view of Yokoyama (US 10,374,544).
Regarding claim 10,
       None of NPL 526041, nor Shelton explicitly teach:
     wherein the drive signal varies according to the position of the end effector and the drive signal causes the motor to drive the end effector at a variable velocity according to the determined angular position of the end effector. 
However, Yokoyama teaches in col. 4 ll. 26-36 the PWM signal generating unit generates a PWM signal in which the duty cycle is adjusted in such a manner that the rotational speed of the motor corresponds to a target speed that is input from the control unit, thus drive signal varies with respect to the load at a variable velocity according to the target speed. 
Given the teaching of Yokoyama, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the drive of the NPL with a variable drive signal according to the position of the actuator and according to the determined angular position of the actuator in order to control the system with high accuracy and efficacy. 

  Regarding claim 11,
        None of NPL 526041, nor Shelton explicitly teach:
         wherein the drive signal has a variable duty cycle that varies according to the determined angular position of the end effector.
However, Yokoyama teaches in col. 4 ll. 26-36 a method of driving a motor by a variable duty cycle control in which the duty cycle is adjusted in such a manner that the rotational speed of the motor corresponds to a target speed.
Given the teaching of Yokoyama, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the drive of the NPL with a variable duty cycle in order to control the system with high accuracy. 
Response to Arguments
Upon further review, Examiner clarifies outstanding issues to the rejection with respect to limitations of the claims.

With respect to claim 7, Applicant has argued Pages 18-19 that RDDN 041 does not teach providing a drive signal to the motor during an articulation actuation motion to automatically drive the motor at a velocity corresponding to a determined angular position of the end effector to articulate the end effector at the velocity corresponding to the determined angular position of the end effector.
Examiner respectfully disagrees. The NPL’041 teaches the specified rate to which the motor is set to drive and the drive signal provides to the automatic drive of the motor. Page 7 further describes the automated functions/automatic advancement and retraction of the surgical instrument. Page 3 para 3 teaches the on/off switch to be actuates to send a signal to the motor to rotate; thus when the switch is on, automatically a signal is provided for the motor. The motor provides actuation for articulation of the drive shaft assembly and end effector. This paragraph states that the motor is actuated to rotate at a specified rate; this specified rate is specified rotation that leads the motor to a precise or determined angular position. 

Applicant has argued page 19 that RDN’041 does not connect the motorized firing system teachings with the articulation system. Applicant adds that the RDDN’041 is silent about articulating at a velocity which corresponds to a determined angular position of the end effector and that RDDN’041 does not teach motorized articulation. 
Examiner respectfully disagrees. Pages 2-3 teach the firing/stapling system with the articulation system. The invention of the prior art is directed to cutting and fastening instrument; thus articulation system is connected with the firing/stapling system. The prior art, NPL 526041, teaches a motorized surgical cutting and fastening instrument that provides feedback to user regarding the position, force and/or deployment of the end effector (see Page 2 last para –summary part). Page 6 2nd paragraph teaches that the articulation angle of the end effector and the de-notion of the differing angle to allow some feedback on the angle. So this is a closed loop where the end effector is controlled to operate efficiently. 
             Examiner has interpreted the main drive shaft assembly of the prior art as the articulation driver since it drives the end effector, it is used to actuate the end effector (see page 3 para 4). Page 6, 2nd paragraph teaches the angular position of the end effector; also the terms fully retracted/deployed positions are angular positions).  

	With respect to claim 8, Applicant has argued Page 20 that “Examiner relies only on “motor to rotate at a specified rate”. And designated zones are not taught by RDDN’041.
	Examiner disagrees. Claim 8 states the drive signal causing the motor to drive the end effector at a fixed velocity when the angular position of the end effector is within a designated zone between the first and second position. The prior art teaches in Page 4 second para the main draft assembly comprising an articulation joint such that the end effector may be articulated. Page 3 3rd par. further describes the fully retracted and the fully deployed position as first and second position respectively. The fully retracted and the fully deployed position are the designated zones. 

With respect to claim 9, Applicant has argued Page 20 that “Examiner refers to portion of RDDN’041 which is silent on articulation. And that a designated zone corresponding to a threshold distance from a certain position is not taught.
Examiner disagrees. Page 3 3rd para states the firing trigger is retracted/reversed an appropriate amount of five degrees. The threshold distance is the distance between the fully retracted and fully deployed position of five degrees. 

With respect to claims 10 and 11, Applicant has argued Page 20 that “Examiner refers to a portion of RDDN’041 which discusses manually pressing a button to stop/start an automatic return system for the firing system. Articulation is not mentioned in the portion of the art which is cited by the Examiner. Variable articulation velocity as claimed is not taught by the prior art.
Examiner disagrees. Variable articulation is the end effector moving from the deployed position to the retracted position or from retracted position to deployed position. Page 4 2nd par. states the main drive shaft assembly comprise articulation joint such that the end effector may be articulated and Page 3 3rd para mentions the fully retracted and fully deployed position. 

With respect to claim 12 and 13, Applicant has argued Page 20 that the prior art doesn’t mention articulation, specific ranges of articulation positions are not taught.
Examiner disagrees. Articulation is mentioned plurality of times in the prior art of which one is on page 4 2nd states the main drive shaft assembly comprise articulation joint such that the end effector may be articulated and Page 3 3rd para mentions the fully retracted and fully deployed position as specific range of articulation positions. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZEMENAY T TRUNEH/Examiner, Art Unit 2846         

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846